Title: To George Washington from Lord Stirling, 1 April 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



My dear General
New York April 1: 1776

I am honoured with your Letter of the 24. Brigadier General Heath arrived here on Saturday Last with the five Regiments

that marched from Camp with him; the Rifle men Came in a day or two before. the Connecticut Militia detached by Govr Trumbull are also Cheifly Arrived; these with what are Constantly Comeing in from the Westward will put us on such a footing as to Numbers, that I think we have little to fear from Genl Howe, should he Attempt any thing in this Quarter. Staten Island is still open to their Invasion and I should be glad we were so possessed of it that we could prevent their makeing any lodgment in it. for this purpose I will endeavour to get Genl Heaths leave to go over there on Wednesday Next to set the Militia of New Jersey at work on it. I shall only add that I could wish Genl Howe would Come here in preferance to any other spot in America, as I beli[e]ve it would now be of least detriment to the American Cause; besides then I should have the Honour of Serving under your Immediate Command. I am very Sincerely, your devoted Humble Servt

Stirling

